Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
Claims 1, 3-5, 7 and 12-19 are allowed and have been renumbered 1-13.  
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole which discloses an organ-on-chip that includes first fluid channel, the interior of the first fluid channel lined with an extracellular matrix hydrogel; a second fluid channel, the interior of the second fluid channel lined with the extracellular matrix hydrogel, wherein respective portions of the first fluid channel and the second fluid channel extend parallel to and adjacent each other and where the airway lumen comprises a circular cross-sectional shape, wherein, in a cross-section normal to the flow of the gaseous fluid, each of two opposing sidewalls of the airway lumen proximate the interface comprise a center of curvature where the circular shape changes from concave inward to concave outward, wherein a distance between the two centers of curvature define a neck diameter parallel 2Serial No. 16/648,854 Docket No. 51606.07400 / CU4475H-US1 Reply to Office Action mailed February 25, 2022 to the interface, and wherein the neck diameter is smaller than a span of the interface defined by a width of the interface parallel to the neck diameter.
For claim 19, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole which discloses an organ-on-chip that includes an airway lumen lined with at least one of alveolar, bronchiolar, bronchial tracheal, and nasal epithelial cells, wherein a gaseous fluid is configured to flow through the airway lumen, wherein the airway lumen comprises a circular cross-sectional shape, and wherein the interior of the airway lumen is further lined with an extracellular matrix hydrogel;4Serial No. 16/648,854Docket No. 51606.07400 / CU4475H-US1Reply to Office Action mailed February 25, 2022 a vascular microchannel lined with at least one of microvascular and lymphatic endothelial cells, wherein a liquid fluid is configured to flow through the vascular microchannel, wherein the interior of the vascular microchannel is further lined with the extracellular matrix hydrogel, wherein respective portions of the airway lumen and the vascular microchannel extend parallel to and adjacent each other and where the airway lumen comprises a circular cross-sectional shape, wherein, in a cross-section normal to the flow of the gaseous fluid, each of two opposing sidewalls of the airway lumen proximate the interface comprise a center of curvature where the circular shape changes from concave inward to concave outward, wherein a distance between the two centers of curvature define a neck diameter parallel to the interface, and wherein the neck diameter is smaller than a span of the interface defined by a width of the interface parallel to the neck diameter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799